ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_06_EN.txt.                      110 	




                                  DECLARATION OF JUDGE DONOGHUE



                        This is a case in which neither Party’s pleaded case convinced the Court.
                     The Judgment concludes that the 1952 Santiago Declaration on the Mari-
                     time Zone did not establish a maritime boundary. However, the 1954
                     Agreement relating to a Special Maritime Frontier Zone, when considered
                     together with the 1968‑1969 lighthouse arrangements, provides “compel-
                     ling evidence” of the existence of a maritime boundary running along the
                     parallel that crosses Boundary Marker No. 1, meeting the standard that
                     the Court has previously articulated (Territorial and Maritime Dispute
                     between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Hon­
                     duras), Judgment, I.C.J. Reports 2007 (II), p. 735, para. 253).

                        What, then, is the extent of this tacitly‑agreed maritime boundary ? To
                     answer this question, the Court, in effect, reaches conclusions about the
                     substance of an informal and unwritten agreement. However, because the
                     Parties did not address the existence or terms of such an agreement, they
                     did not present evidence focused specifically on the extent of a tacitly-
                     agreed maritime boundary.
                        In addition, neither Party put forward the possibility that the initial
                     segment of the maritime boundary had been settled by agreement of the
                     Parties, but that delimitation seaward of that segment would proceed in
                     accordance with customary international law. Other maritime boundary
                     cases have involved such scenarios (see, e.g., case concerning the Land
                     and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
                     Nigeria : Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002,
                     pp. 431‑432, paras. 268‑269 and pp. 456‑457, para. 325 (points IV (B) and
                     (C)). As the Court notes, however, in the present case, the agreed mari-
                     time boundary extends for a significant distance (80 nautical miles). This
                     raises novel questions about how to assess proportionality in respect of
                     the area delimited on the basis of equidistance. As with the extent of the
                     agreed maritime boundary, the Court did not have the benefit of the Par-
                     ties’ views on this issue.

                        I voted in favour of this Judgment in all respects, because I believe it
                     reflects a sound outcome in light of the applicable law and the evidence
                     before the Court. I submit this declaration because the circumstances of
                     this case serve as a reminder of procedural approaches that may offer
                     advantages when issues that are important to the Court’s conclusions
                     have not been squarely addressed by the parties. For example, a court or
                     tribunal has the option of asking the parties for additional legal briefing
                     or evidence. Alternatively, by rendering an interim or partial decision, a

                     111




5 CIJ1057.indb 218                                                                                  1/12/14 08:59

                     111 	            maritime dispute (decl. donoghue)

                     court or tribunal can decide part of a case while seeking more focused
                     input from the parties on remaining issues.

                       In recent judgments, the Court has shown increased openness to draw-
                     ing on insights from other international courts and tribunals. By making
                     use of procedural approaches such as those noted here, the Court could
                     further enrich its practice and jurisprudence.

                                                             (Signed) Joan E. Donoghue.




                     112




5 CIJ1057.indb 220                                                                              1/12/14 08:59

